Citation Nr: 1042271	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-00 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for sciatica of the right 
hip/leg.

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for sciatica of the left hip/leg.

3.  Whether new and material evidence has been received to reopen 
the claim of service connection for degenerative joint disease of 
the left hip.

4.  Whether new and material evidence has been received to reopen 
the claim of service connection for degenerative joint disease of 
the right hip. 

5.  Whether new and material evidence has been received to reopen 
the claim of service connection for a scintillating scotoma.  

6.  Entitlement to service connection for sciatica of the right 
hip/leg.  

7.  Entitlement to service connection for sciatica of the left 
hip/leg.  

8.  Entitlement to service connection for degenerative joint 
disease of the right hip.  

9.  Entitlement to service connection for degenerative joint 
disease of the left hip.  

10.  Entitlement to service connection for an anxiety disorder.  

11.  Entitlement to service connection for a heart 
disorder/disease, claimed as a heart murmur.  

12.  Entitlement to an initial compensable disability evaluation 
for degenerative joint disease of the right wrist.

13.  Entitlement to an initial disability evaluation in excess of 
10 percent for gastroesophageal reflux disease (GERD).  

14.  Entitlement to an initial compensable disability evaluation 
for osteopenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had the following periods of active duty:  November 
1990 to April 1992; January 1997 to June 1997; January 1999 to 
July 1999; November 1999 to September 2001; November 2001 to 
November 2002; and March 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  The Roanoke 
RO has assumed jurisdiction.  

The Board has created four issues from the RO's one issue denying 
the claim for service connection for sciatica, bilateral legs and 
hips, on the basis that there was no new and material evidence to 
reopen the claim; created four issues from the RO's one issue 
confirming and continuing the previous denial of service 
connection for bilateral hips; and recharacterized the issue 
concerning the RO's denial of service connection for a heart 
murmur, as listed above.

The issues of whether new and material evidence has been received 
to reopen the claim of service connection for a scintillating 
scotoma as well as the newly reopened issues of service 
connection for sciatica of the right hip/leg, sciatica of the 
left hip/leg, degenerative joint disease of the right hip, and 
degenerative joint of the left hip along with the issues of 
service connection for an anxiety disorder and a heart 
disorder/disease, claimed as a heart murmur, as well as the claim 
for a higher initial evaluation for osteopenia are remanded to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required on 
her part.  


FINDINGS OF FACT

1.  In a September 1993 rating determination, the RO denied 
service connection for bilateral sciatica of the hips and legs; 
the Veteran was notified of this decision in December 1993 and 
did not appeal; thus, the decision became final. 

2.  Evidence received since the September 1993 denial of service 
connection for bilateral sciatica of the hips/legs raises a 
reasonable possibility of substantiating the claim.


3.  The RO denied service connection for degenerative joint 
disease of both hips in September 1993.  The Veteran was notified 
of this decision in December 1993 and did not appeal; thus the 
decision became final.  

4.  Evidence received since the September 1993 denial of service 
connection for bilateral degenerative joint disease of the hips 
raises a reasonable possibility of substantiating the claim.

5.  The Veteran's right wrist has been shown to have degenerative 
joint disease, with limitations caused by pain and no evidence of 
ankylosis.  

6.  The Veteran's GERD has not been shown to cause considerable 
impairment of health at any time; there has also been no 
demonstration of material weight loss, hematemesis, melena, or 
moderate anemia at any time.  


CONCLUSIONS OF LAW

1.  The September 1993 rating determination denying service 
connection for bilateral sciatica of the legs and hips and for 
bilateral degenerative joint disease of the hips is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104, 20.1103 (2010).

2.  Evidence received since the September 1993 rating 
determination denying service connection for bilateral sciatica 
of the hips and legs and for bilateral degenerative joint disease 
of the hips is new and material, and the Veteran's claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).

3.  The criteria for the assignment of an initial evaluation of 
10 percent for right wrist degenerative joint disease, and no 
more, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 
5003, 5214, 5215 (2010).

4.  The criteria for an initial evaluation in excess of 10 
percent for GERD have not been met at anytime.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Final decisions will be reopened on receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that material evidence is: (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Sciatica of the Right and Left Lower Extremities, to include the 
Hips

As noted above, the RO denied service connection for sciatica of 
the legs and hips in September 1993.  The Veteran was notified of 
the denial in December 1993 and did not appeal.  Thus, the 
decision became final.  In denying service connection, the RO 
noted that the Veteran complained of hip and leg pain after 
walking without any history of trauma in March 1992.  The 
complaint was diagnosed as sciatica, for which she was given 
Motrin, without any apparent residuals, complications, or 
sequelae.  The RO then noted that the Veteran underwent a VA 
examination in May 1993, at which time she complained of needle-
like pain in her tailbone which also involved her hip joints and 
legs, left more so than right.  The RO indicated that no nervous 
system or neurological system deficits were noted.  The RO 
indicated that the Veteran was scheduled for a neurological 
examination in June 1993 but failed to report.  The RO denied 
service connection for sciatica of the legs and hips as acute and 
transitory and not found on last VA examination.  

Evidence received subsequent to the September 1993 VA examination 
includes diagnoses of sciatica on subsequent service treatment 
records associated with the claims folder during the Veteran's 
periods of service following the September 1993 rating 
determination.  VA treatment records associated with the claims 
folder also demonstrate that the Veteran was noted to have a 
history of sciatica on numerous occasions.  The Board further 
observes that while the Veteran was noted to have no neurological 
deficits at the time of a July 2004 VA examination, the examiner 
then rendered a diagnosis of recurrent low back pain with left 
radiculopathy.  The Veteran has also reported having sciatica on 
a regular basis in statements received subsequent to the 
September 1993 rating determination.  

The basis for the prior denial was that there were no findings of 
sciatica at the time of the rating determination.  The newly 
added evidence relates to previously unestablished elements of 
the claim and provides a reasonable possibility of substantiating 
the claim.  Therefore, the Veteran's claim for service connection 
for sciatica of the lower extremities, to include the hips, is 
reopened.

Bilateral Hip Disorder, to Include Degenerative Joint Disease

As noted above, the RO denied service connection for degenerative 
joint disease of the hips in September 1993.  The Veteran was 
notified of the denial in December 1993 and did not appeal.  
Thus, the decision became final.  In denying service connection, 
the RO noted that the evidence did not show degenerative joint 
disease of the hips.

Evidence received subsequent to the September 1993 rating 
determination includes a diagnosis of bilateral degenerative 
joint disease of the hips in private treatment records dated in 
August 2006.  In addition, the Veteran reported that she had had 
problems with her hips that had developed over time.  

The basis for the prior denial was that there were no findings of 
bilateral degenerative joint disease of the hips at the time of 
the previous rating determination.  The newly added evidence, 
when coupled with the Veteran's statements, relates to previously 
unestablished elements of the claim and provides a reasonable 
possibility of substantiating the claim.  Therefore, the 
Veteran's claim for service connection for a bilateral hip 
disorder, to include degenerative joint disease, is reopened.

Evaluations

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Right Wrist

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is assigned where X-ray evidence shows 
involvement of two or more major joints or 2 or more minor joint 
groups.  Where there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent evaluation 
is assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Id.

Limitation of the wrist is rated under Diagnostic Code 5215.  
Palmar flexion limited in line with the forearm warrants a 10 
percent rating.  Dorsiflexion less than 15 degrees warrants a 10 
percent rating.  DC 5215 does not provide for a rating in excess 
of 10 percent.

Under Diagnostic Code 5214, a 50 percent rating is assigned for 
ankylosis of the major wrist when ankylosis is unfavorable, in 
any degree of palmar flexion, or with ulnar or radial deviation.  
A 40 percent rating is assigned for ankylosis of the major wrist 
when there is ankylosis in any other position except favorable.  
A 30 percent rating is assigned for ankylosis of the major wrist 
that is favorable in 20 degrees to 30 degrees dorsiflexion.  
Extremely unfavorable ankylosis will be rated as loss of use of 
the hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion for 
the wrist is extension (dorsiflexion) from 0 to 70 degrees, 
palmar flexion from 0 to 80 degrees, forearm pronation 0 to 80 
degrees, forearm supination 0 to 85 degrees, ulnar deviation from 
0 to 45 degrees, and radial deviation from 0 to 20 degrees.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Board notes that service treatment records revealed that the 
Veteran was diagnosed as having degenerative changes of the wrist 
in September 2003.  Unfortunately, the Veteran was not afforded a 
comprehensive VA examination as it related to her wrist until 
March 2009.  

At the time of the March 2009 VA examination, the Veteran 
reported having constant pain in her wrist.  The pain was 
localized and it was burning, aching, sharp, and sticking.  The 
pain level was reported as 10/10.  It was relieved by Daypro.  
The Veteran could function with pain medication.  The Veteran 
reported stiffness, giving way, lack of endurance, and 
fatigability.  She did not have weakness, swelling, heat, 
redness, locking or dislocation.  The Veteran was not receiving 
any treatment for her condition.  She noted having never been 
hospitalized and having never had surgery.  The Veteran reported 
having difficulty typing and forcefully gripping objects.  

Physical examination revealed that the Veteran was right-hand 
dominant.  Examination of the wrist revealed tenderness.  There 
were no signs of edema, effusion, weakness, redness, heat, or 
guarding of movement.  Range of motion for the right wrist was 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial 
deviation to 20 degrees, and ulnar deviation to 45 degrees.  
Joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after repetitive 
use.  The examiner rendered a diagnosis of degenerative joint 
disease of the right wrist.  The Veteran's condition was noted to 
be active.  The effects on the Veteran's usual occupation were 
mild as were the effects on daily activity.  

While the ranges of motion reported at the time of the March 2009 
VA examination were normal, the Veteran has been found to have 
degenerative joint disease of the right wrist.  The examiner has 
also identified the disease as active and has reported that it 
causes mild impact on both the Veteran's usual occupation and her 
daily activities.  The Veteran has also noted having difficulty 
gripping objects and typing due to her right wrist.  Resolving 
reasonable doubt in favor of the Veteran, the Board finds that 
the Veteran's degenerative joint disease of the right wrist 
causes some limitation of motion.  When combining this with the 
findings of degenerative joint disease, a rating of 10 percent 
throughout the entire appeal period is warranted.  

The Board notes that under Diagnostic Code 5215, the maximum 
rating allowed for disability resulting from limitation of motion 
of the wrist is 10 percent.  This rating is applicable when there 
is limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  The Veteran has not demonstrated limitation of motion 
to the degree required for assignment of a compensable rating 
under Diagnostic Code 5215; moreover, a separate compensable 
ratings under Diagnostic Code 5215 and Diagnostic Code 5003 would 
not be possible for the same joint under the terms of the 
diagnostic codes and 38 C.F.R. § 4.14.  The Veteran is now 
receiving the maximum 10 percent rating under either diagnostic 
code for one joint; an increased rating under either provision is 
not possible.  As the file contains no evidence of ankylosis 
(favorable or unfavorable) a higher rating is also not possible 
under Diagnostic Code 5214.  

The Board notes that the Veteran may genuinely believe that the 
severity of her right wrist disability merits a higher rating.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the severity of her service-connected 
disability, and her views as to the percentage disability rating 
to be assigned are of no probative value.  Even if her opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the VA medical 
professional, which show that the criteria for a rating in excess 
of 10 percent for the right wrist disability has not been met.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.71a. 

GERD

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation. 38 C.F.R. § 4.114.

Under Diagnostic Code 7346, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of a considerable 
impairment of health.  A 10 percent evaluation is warranted for 
two or more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

At the time of a July 2004 VA examination, the Veteran reported 
having recurrent heartburn.  She noted being on medical treatment  
The Veteran also noted having had dilatation of a Schatzki's 
ring.  Physical examination performed at that time revealed that 
the abdomen was flat, the bowel sounds were decreased, and that 
there were no masses or tenderness.  A diagnosis of GERD, on 
medical treatment, was rendered.  

At the time of a July 2006 outpatient visit at Georgetown 
Hospital, the Veteran was noted to have regurgitation.  

In a July 2006 report, K. Henry, M.D., indicated that the Veteran 
had been having difficulty swallowing.  She was noted to have had 
a history of GERD and Schatzki's ring.  The Veteran reported 
having difficulty swallowing solids as opposed to liquids.  She 
felt like she had a lump in her throat.  She also noted a nodule 
on her thyroid.  The Veteran denied nausea, vomiting, 
hematemesis, melena, hematochezia, epigastric pain, constipation, 
or diarrhea.  She also denied weight loss.  Physical examination 
revealed that bowel sounds were positive and normal with no 
masses or tenderness.  

The Veteran underwent an esophagogastroduodenoscopy in October 
2006.  The findings revealed a normal duodenum in the 
bulb/descending duodenum and a normal stomach with white plaques 
suggestive of eosinophilic esophagitis.  

At the time of a March 2009 VA examination, the Veteran reported 
that the condition had existed for more than 10 years.  She 
indicated that it did not affect her general body health.  It 
also did not affect her body weight.  The Veteran noted having 
dysphagia, heartburn, epigastric pain, scapular pain and reflux 
and regurgitation of stomach contents.  She had no arm pain, 
hematemesis, passing of black tarry stools, nausea, or vomiting.  
The symptoms occurred constantly.  The treatment was Aciphex.  
She reported never being hospitalized or having surgery for this 
condition.  The Veteran stated that she did not experience any 
functional impairment from this condition.  

Physical examination of the abdomen revealed no striae on the 
abdominal wall, no distension of the superficial veins, no 
ostomy, no tenderness to palpation, no splenomegaly, no ascites, 
no liver enlargement, and no aortic aneurysm.  The examiner 
rendered a diagnosis of GERD, which was asymptomatic at the time 
of the examination.  The examiner indicated that the Veteran used 
medication.  He stated that the GERD did not cause significant 
anemia and reported that there were no findings of malnutrition.  
The effect on the Veteran's usual occupation was mild as were the 
effects on her daily activity.  

The criteria for a 30 percent disability evaluation for GERD have 
not been met at anytime.  Although the Veteran has been shown to 
have persistently recurrent epigastric distress along with 
dysphagia; pyrosis and regurgitation; and shoulder pain on at 
least one occasion; there has been no demonstration of 
considerable impairment of health as is required for a 30 percent 
evaluation.  In addition to there having been no findings of 
considerable impairment of health, the Veteran, by her own 
statements, has indicated that the GERD does not cause 
considerable impairment of health.  The criteria for a 60 percent 
disability evaluation have not been met at any time as the 
Veteran has not been shown to have material weight loss, 
hematemesis, or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  Thus, an 
increased evaluation would not be warranted under DC 7346 at 
anytime during the course of the appeal.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's GERD and right wrist degenerative joint disease 
manifestations are contemplated by the rating criteria.  
Moreover, the Veteran has not been recently hospitalized for 
either of these disorders.  There have been no findings that 
either of these disorders markedly interfere with her employment.  
The March 2009 examiner noted that these disorders had only mild 
impact on her usual occupation.  As such, the criteria for 
referral for consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

As it relates to the issues of whether new and material evidence 
has been received to reopen the claims of service connection for 
sciatica of the lower extremities, to include the hips, and 
degenerative joint disease of the hips, the VCAA is not 
applicable where further assistance would not aid the appellant 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on these 
claims as to whether new and material evidence has been received 
to reopen the claims of service connection, further assistance is 
not required to substantiate that element of the claim.

With regard to the right wrist degenerative joint disease and the 
GERD, these appeals arise from disagreement with the initial 
evaluations assigned following the grants of service connection.  
The courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of the 
VCAA.  All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have been 
identified.

The Veteran was afforded VA examinations as it relates to each 
claimed disability.  Based upon the foregoing, no further action 
is necessary to assist the Veteran in substantiating the claim.

The Veteran has also been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and her ability to provide 
testimony if so desired.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide the appeal.  Based upon the foregoing, the duties to 
notify and assist the Veteran have been met, and no further 
action is necessary to assist the Veteran in substantiating this 
claim.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for sciatica of the right 
hip/leg, for sciatica of the left hip/leg, for right hip 
degenerative joint disease, and for left hip degenerative joint 
disease.  To this extent, the appeal is granted subject to the 
directions set forth in the following remand section of this 
decision.

An initial 10 percent disability evaluation for degenerative 
joint disease of the right wrist, and no more, is granted.  

An initial evaluation in excess of 10 percent for GERD is denied.  


REMAND

As it relates to the claim of whether new and material evidence 
has been received to reopen the claim of service connection for a 
scintillatory scotoma, the Board notes that the Veteran has on 
two separate occasions requested that the RO obtain copies of 
treatment records from T. Bell, M.D, and Dr. H. Cupples, M.D., as 
she claims to have been treated for eye disorders from both 
physicians.  It does not appear that any attempts have been made 
to obtain treatment records from these physicians.  The Board 
further notes that the authorizations that have been supplied by 
the Veteran to obtain these records are either out-of-date or do 
not contain the proper authorization to obtain these records.  
The Veteran has indicated that these records are pertinent to her 
claim.  As such, an additional attempt to obtain these records 
should be made prior to Board rendering a determination on the 
issue of whether new and material evidence has been received to 
reopen the claim of service connection for a scintillating 
scotoma. 

As it relates to the issue of service connection for an anxiety 
disorder, the Veteran has related this disability to her period 
of service.  She maintains that the anxiety disorder started in 
service and has continued to the present time.  The Board notes 
that the Veteran was afforded a VA examination in August 2004.  
At that time, the examiner rendered a diagnosis of anxiety 
disorder, NOS.  While rendering the diagnosis, the examiner did 
not indicate whether the then diagnosed anxiety disorder was 
related to the Veteran's period of service.  Based upon the 
statements of the Veteran and the results of the examination, an 
opinion should be obtained as to the etiology of any current 
psychiatric disorder, to include an anxiety disorder, and whether 
it is at least as likely as not related to the Veteran's period 
of active service.  

As it relates to the Veteran's claim of service connection for a 
heart disorder/disease, claimed as a murmur, the Board notes that 
the Veteran was found to have abnormal EKG results during her 
period of service.  The Board further observes that the Veteran 
has been noted to have mitral regurgitation.  Based upon the 
inservice findings and the findings subsequent to service, the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of any current heart disorder/disease, to 
include a murmur, and its relationship, if any, to the Veteran's 
period of service.  

As it relates to the newly reopened claims of service connection 
for sciatica of the left and right hip/legs, the Board notes that 
Veteran was found to have sciatica on several occasions during 
her periods of service subsequent to the prior denial.  The Board 
further observes that the Veteran has been noted to have a 
history of sciatica in numerous VA outpatient treatment records.  
The Board also notes that at the time of the Veteran's July 2004 
VA examination, she was found to have recurrent low back pain 
with left radiculopathy.  The veteran has also reported having 
sciatica in her lower extremities on a continual basis.  Based 
upon the above, she should be afforded a VA examination to 
determine the nature and etiology of any current sciatica and its 
relationship, if any, to her period of service or her service-
connected low back disorder.  

As to the claim of service connection for bilateral hip 
degenerative joint disease, the Board notes that the Veteran has 
currently been diagnosed a having bilateral hip degenerative 
joint disease.  The Veteran has reported having hip problems 
since her period of service.  Based upon the above, the Veteran 
should be afforded a VA examination to determine the nature and 
etiology of any current bilateral hip disorder, to included 
degenerative joint disease, and its relationship, if any to her 
period of service.  

As it relates to the Veteran's claim of an increased evaluation 
for osteopenia, the Board notes that service connection is 
currently in effect for osteopenia, which has been assigned a 
noncompensable disability evaluation.  The Board notes that 
osteopenia was initially noted in the Veteran's lumbosacral  
spine.  However, recent X-rays have revealed the presence of 
osteopenia in other joints, to include the hands.  VA is obliged 
to afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  Based upon the above, the Veteran 
should be afforded a VA examination to determine the severity of 
her current osteopenia.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
written authorizations to obtain treatment 
records from T. Bell, M.D., 234 Beach 
Drive, NE, St Petersburg, FL 33701, and H. 
Cupples, M. D., Department of 
Ophthalmology, Georgetown University 
Hospital, 3800 Reservoir Rd. Washington, DC 
20007.  After obtaining proper 
authorization from the Veteran obtain and 
associate with the claims folder copies of 
all treatment records of the Veteran from 
both physicians.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current hip disorder, to 
include degenerative joint disease.  All 
indicated tests and studies should be 
performed, including X-rays, and all 
findings should be reported in detail;.  
The claims folder, to include a copy of 
this remand, must be made available to the 
examiner for review.  Following examination 
and review of the claims folder, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not  (50 percent probability or greater) 
that any current bilateral hip disorder, to 
included degenerative joint disease, is 
related to the Veteran's period of service.  
Detailed rationale is requested for any 
opinion rendered.  

3.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current sciatica of the lower 
extremities, to include the hips.  All 
indicated tests and studies should be 
preformed and all findings must be reported 
in detail.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination.  
Following examination and review of the 
claims folder, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the Veteran has 
any current neurological disorders of the 
lower extremities related to her period of 
service.  If not, is it at least as likely 
as not that the Veteran's service-connected 
low back disorder caused or aggravated 
(permanently worsened ) any current 
neurological disorder of the lower 
extremities?  Detailed rationale is 
requested for each opinion that is 
rendered.  

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder, to include an anxiety 
disorder.  All indicated tests and studies 
are to be performed and all findings are to 
be reported in detail.  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination.  Following examination and 
review of the claims folder, the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disorder, to 
include an anxiety disorder, is related to 
the Veteran's period of service?  Complete 
detailed rationale is requested for any 
opinion that is rendered.  

5.  Schedule the Veteran for a VA 
cardiology examination to determine the 
nature and etiology of any current heart 
disease/disorder, also claimed as a heart 
murmur.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.  The claims folder 
and a copy of this remand should be made 
available to the examiner who should note 
such review in the report.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current heart disorder/disease, claimed as 
a heart murmur, is related to the Veteran's 
period of active service.  Complete 
detailed rationale is requested for any 
opinion that is rendered.  

6.  Schedule the Veteran for a VA 
examination to determine the extent and 
current severity of her service-connected 
osteopenia.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner is to specify which joints are 
affected by osteopenia.  The examiner 
should determine whether the affected 
joints are manifested by weakened movement, 
excess fatigability, or incoordination.  
These determinations should be expressed in 
terms of the additional degree of range of 
motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare-ups.

7.  The Veteran should be advised in 
writing that it is her responsibility to 
report for the VA examinations, to 
cooperate with the development of her 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to her last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

8.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

9.  After undertaking any other development 
deemed appropriate the RO/AMC should 
readjudicate the remaining issues on appeal 
including the newly reopened issues of 
service connection on a de novo basis.  If 
any benefit sought is not granted, the 
Veteran and her representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


